[Cite as State v. Penwell, 2017-Ohio-7465.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              FAYETTE COUNTY




STATE OF OHIO,                                      :
                                                           CASE NOS. CA2016-12-020
        Plaintiff-Appellee,                         :                CA2016-12-021

                                                    :           OPINION
    - vs -                                                       9/5/2017
                                                    :

BOBBY JOE PENWELL,                                  :

        Defendant-Appellant.                        :



      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 20160195



Jess C. Weade, Fayette County Prosecuting Attorney, John M. Scott, Jr., Fayette County
Courthouse, 110 East Court Street, Washington C.H., Ohio 43160, for plaintiff-appellee

Steven H. Eckstein, 1208 Bramble Avenue, Washington C.H., Ohio 43160, for defendant-
appellant



        M. POWELL, J.

        {¶ 1} Defendant-appellant, Bobby Joe Penwell, appeals his convictions in the Fayette

County Court of Common Pleas and the imposition of consecutive sentences following his

guilty plea to burglary, breaking and entering, theft, and grand theft of a motor vehicle.

        {¶ 2} The facts of this case involve two criminal cases. In Case No. CR120160195

("Case No. 195"), appellant was indicted in August 2016 on one count of burglary, a felony of

the second degree. In Case No. CR120160270 ("Case No. 270"), appellant was indicted in
                                                                      Fayette CA2016-12-020
                                                                              CA2016-12-021

October 2016 on 15 felony offenses involving burglary, theft, breaking and entering, and

grand theft of a motor vehicle, and 6 misdemeanor theft offenses. Relevant to this appeal

are the burglary count in Case No. 195, and a breaking and entering count (Count 10), a theft

count (Count 11), and a grand theft of a motor vehicle count (Count 19), all felonies, in Case

No. 270.

       {¶ 3} Appellant appeared before the trial court on December 14, 2016. Appellant

pled guilty to the burglary count in Case No. 195, and to two counts of burglary, five counts of

breaking and entering, seven counts of theft, and one count of grand theft of a motor vehicle

in Case No. 270. In exchange for his guilty plea, the state dismissed the remaining counts.

       {¶ 4} The trial court then proceeded to sentencing. In Case No. 270, the trial court

merged Counts 1 and 2, Counts 12 and 13, Counts 14 and 15, Counts 16 and 17, and

Counts 18 and 19, but refused to merge Counts 10 and 11. The trial court sentenced

appellant to five years in prison in Case No. 195. In Case No. 270, the trial court sentenced

appellant to consecutive five-year prison terms for his felony burglary convictions in Counts 1

and 5 and to consecutive six-month prison terms for his felony breaking and entering, theft,

and grand theft of a motor vehicle convictions in Counts 10, 11, 12, 14, 16, and 19, for an

aggregate 13-year prison sentence. The trial court further sentenced appellant to concurrent

180-day jail terms for his misdemeanor theft convictions in Counts 20 and 21. The trial court

ordered that appellant's prison sentence in Case No. 270 be served consecutively to

appellant's prison sentence in Case No. 195, for an aggregate prison term of 18 years.

       {¶ 5} Appellant now appeals, raising four assignments of error.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE TRIAL COURT ERRED IN NOT MERGING COUNTS TEN AND ELEVEN

DURING SENTENCING IN VIOLATION OF DEFENDANT-APPELLANT'S RIGHTS UNDER

THE DOUBLE JEOPARDY CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED
                                              -2-
                                                                    Fayette CA2016-12-020
                                                                            CA2016-12-021

STATES CONSTITUTION AND THE OHIO CONSTITUTION, ARTICLE 1, SECTION 10.

       {¶ 8} Appellant argues the trial court erred by not merging his breaking and entering

conviction in Count 10 and his theft conviction in Count 11 in Case No. 270 because they

were allied offenses of similar import.

       {¶ 9} Whether offenses constitute allied offenses of similar import subject to merger

under R.C. 2941.25 is a question of law that appellate courts review de novo. State v.

Stevens, 12th Dist. Butler No. CA2015-09-020, 2017-Ohio-498, ¶ 9, citing State v. Williams,

134 Ohio St. 3d 482, 2012-Ohio-5699, ¶ 28. Pursuant to R.C. 2941.25, a trial court cannot

impose multiple punishments for the same criminal conduct.

       {¶ 10} In determining whether offenses are allied offenses of similar import and should

be merged for sentencing, "courts must evaluate three separate factors – the conduct, the

animus, and the import." State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, paragraph one

of the syllabus. Offenses do not merge and a defendant may be convicted and sentenced

for multiple offenses if any of the following is true: (1) the defendant's conduct constitutes

offenses of dissimilar import, (2) the defendant's conduct shows that the offenses were

committed separately, or (3) the defendant's conduct shows that the offenses were

committed with separate animus. Id. at paragraph three of the syllabus.

       {¶ 11} "At its heart, the allied-offense analysis is dependent upon the facts of a case

because R.C. 2941.25 focuses on the defendant's conduct. The evidence at trial or during a

plea or sentencing hearing will reveal whether the offenses have similar import." Id. at ¶ 26.

Two or more offenses of dissimilar import exist "when the defendant's conduct constitutes

offenses involving separate victims or if the harm that results from each offense is separate

and identifiable." Id. The burden lies with the defendant to establish his entitlement to the

protection provided by R.C. 2941.25 against multiple punishments for a single criminal act.

Stevens, 2017-Ohio-498 at ¶ 10.
                                             -3-
                                                                      Fayette CA2016-12-020
                                                                              CA2016-12-021

       {¶ 12} At the plea hearing, the prosecutor provided the following statement of facts

regarding the offenses in Counts 10 and 11:

              On or about July 18, 2016, this is count ten, here in Fayette
              County, the defendant did knowingly trespass on * * * Wentz
              Road, Jeffersonville, Ohio, land or premises of another with
              purpose to commit a felony in violation of section 2911.13(B) and
              (C) of the revised code. In that case Your Honor the defendant
              did break into a vehicle and removed items from the car of one
              [J.B.]. In the car he removed * * * from a wallet he removed a
              debit card belonging to [M.M.]. He removed cash in the range of
              $40.00 to $100.00. This car was a 2002 Ford Focus.

       {¶ 13} At the sentencing hearing, the trial court refused to merge Counts 10 and 11,

finding that the breaking and entering of the vehicle and the subsequent theft of the wallet

containing the credit card involved separate victims and separate animus.

       {¶ 14} Despite appellant's argument to the contrary, we find that the breaking and

entering conviction in Count 10 and the theft conviction in Count 11 are not allied offenses of

similar import subject to merger for purposes of sentencing.

       {¶ 15} First, the breaking and entering and theft offenses were of dissimilar import as

they involved different victims and the harm from the offenses is separate and identifiable.

The structure into which appellant trespassed was owned by one individual, while the credit

card appellant stole belonged to another. Thus, not only did the offenses involve separate

victims, but each victim suffered a separate and identifiable harm. As the Ohio Supreme

Court stated, "When a defendant's conduct victimizes more than one person, the harm for

each person is separate and distinct, and therefore, the defendant can be convicted of

multiple counts." Ruff, 2015-Ohio-995 at ¶ 26.

       {¶ 16} Furthermore, the offenses were committed with a separate animus. In a similar

context involving whether burglary and theft were allied offenses of similar import, we

observed that

              In order to commit burglary, appellant had to, by force, stealth, or
                                              -4-
                                                                      Fayette CA2016-12-020
                                                                              CA2016-12-021

              deception, trespass in a separately secured or separately
              occupied portion of an occupied structure with the purpose to
              commit any criminal offense. Therefore, once inside the garage
              on Sauterne Drive, with the requisite intent, the burglary was
              complete. The theft offense did not occur until later, when
              appellant physically removed the .32 caliber revolver from the
              garage. At this time, grand theft of the firearm was complete.
              "Consequently, 'because one offense was completed before the
              other offense occurred, the two offenses were committed
              separately for purposes of R.C. 2941.25(B) notwithstanding their
              proximity in time and that one was committed in order to commit
              the other.'"

State v. Back, 12th Dist. Butler Nos. CA2015-03-037 and CA2015-03-038, 2015-Ohio-4447,

¶ 12, quoting State v. Lane, 12th Dist. Butler No. CA2013-05-074, 2014-Ohio-562, ¶ 16, and

State v. DeWitt, 2d Dist. Montgomery No. 24437, 2012-Ohio-635, ¶ 33.

       {¶ 17} The same analysis applies here. Once appellant had trespassed into the

unoccupied structure involved with purpose to commit a theft offense, the breaking and

entering was complete. The separate act of stealing the credit card from a wallet found in a

vehicle constituted the theft offense.

       {¶ 18} Appellant's first assignment of error is overruled.

       {¶ 19} Assignment of Error No. 2:

       {¶ 20} THE ENHANCEMENT OF COUNT NINETEEN OF THE INDICTMENT TO A

FELONY OF THE FOURTH DEGREE WAS IMPROPER, AS AN ALL-TERRAIN VEHICLE IS

NOT A MOTOR VEHICLE.

       {¶ 21} In Case No. 270, appellant pled guilty to one count of grand theft in violation of

R.C. 2913.02(A)(1) (Count 19) for stealing an all-terrain vehicle. The offense was a felony of

the fourth degree because the property involved was a motor vehicle.                 See R.C.

2913.02(B)(5). Appellant argues that Count 19 should have been a felony of the fifth degree,

and not a felony of the fourth degree, because an all-terrain vehicle is not a motor vehicle.

       {¶ 22} R.C. 2913.02(B)(5) provides that "[i]f the property stolen is a motor vehicle, a

                                              -5-
                                                                        Fayette CA2016-12-020
                                                                                CA2016-12-021

violation of this section is grand theft of a motor vehicle, a felony of the fourth degree." R.C.

2913.01(FF) in turn provides that "'Motor vehicle' has the same meaning as in [R.C.]

4501.01." R.C. 4501.01(B) defines "motor vehicle" as "any vehicle, including mobile homes

and recreational vehicles, that is propelled or drawn by power other than muscular power or

power collected from overhead electric trolley wires." R.C. 4501.01(B) further provides that

              "Motor vehicle" does not include utility vehicles as defined in
              division (VV) of this section, under-speed vehicles as defined in
              division (XX) of this section, mini-trucks as defined in division
              (BBB) of this section, motorized bicycles, road rollers, traction
              engines, power shovels, power cranes, and other equipment
              used in construction work and not designed for or employed in
              general highway transportation, well-drilling machinery, ditch-
              digging machinery, farm machinery, and trailers that are
              designed and used exclusively to transport a boat * * * .

       {¶ 23} During the plea hearing, the prosecutor described Count 19 as involving

appellant trespassing into a detached garage from which he "removed an all-terrain vehicle *

* * and then moved it down the road." The trial court inquired, "is the theft of a motor vehicle,

that four wheeler qualifies as a motor vehicle under the Ohio Revised Code and that's the

felony of the fourth degree?" The prosecutor confirmed the trial court's understanding. In

response to the trial court's inquiry as to appellant's understanding of the factual basis for the

charge, appellant expressed misgivings with the all-terrain vehicle qualifying as a motor

vehicle because "[i]t was ATV priced at $500.00, less than a $1,000.00. I don't understand

how that's grand theft auto." Defense counsel then stated that she had explained to

appellant that the all-terrain vehicle is a motor vehicle and that "it [was] just a matter of him

not wanting to accept that."

       {¶ 24} Following that exchange, the trial court proceeded through appellant's pleas to

the various charges. When it came to Count 19, the trial court asked appellant, "count

nineteen, grand theft of a motor vehicle, felony of the fourth degree[.] How do you plea?"

Appellant replied, "Guilty." The trial court accepted appellant's guilty plea but indicated that it
                                                -6-
                                                                      Fayette CA2016-12-020
                                                                              CA2016-12-021

would review "whether or not the ATV is a motor vehicle" prior to sentencing.

       {¶ 25} During the sentencing hearing, the trial court asked defense counsel whether

she had any authority that an all-terrain vehicle fell under the definition of a motor vehicle.

Defense counsel replied, "I do believe that it does fall under the definition of motor vehicle."

The trial court stated that its review of the statute indicated likewise and found that the all-

terrain vehicle was a motor vehicle for purposes of R.C. 2913.02(A)(1) and (B)(5).

       {¶ 26} Prior to pleading guilty to Count 19, appellant was well-aware that he was

charged with a fourth-degree felony, to wit, theft of a motor vehicle. "It is well-established

that a defendant who enters a plea of guilty waives the right to appeal all nonjurisdictional

issues arising at prior stages of the proceedings, although the defendant may contest the

constitutionality of the plea itself." State v. Bach, 12th Dist. Warren No. CA2005-05-057,

2006-Ohio-501, ¶ 5. A guilty plea represents a break in the chain of events which has

preceded it in the criminal process. State v. Spates, 64 Ohio St. 3d 269, 272 (1992). When a

criminal defendant has admitted in open court that he is in fact guilty of the offense with

which he is charged, he cannot thereafter raise independent claims relating to events that

occurred prior to the entry of the guilty plea. Id.; Bach at ¶ 5. Accordingly, by pleading guilty

to grand theft of a motor vehicle as a felony of the fourth-degree, appellant has waived this

issue for appeal.

       {¶ 27} Appellant, however, suggests that the trial court specifically reserved the issue

for appeal when it made the following statement during the sentencing hearing: "It's the

Court's intention to preserve all these issue[s] for both the state of Ohio and the defense for

appellate purposes." Setting aside the issue of whether a trial court may preserve for appeal

that which is not appealable as a matter of law, a review of the trial court's colloquy shows

that appellant took the above quote out of context. The trial court made the statement after a

recess between the plea and sentencing hearings. Upon reconvening for sentencing, the
                                               -7-
                                                                       Fayette CA2016-12-020
                                                                               CA2016-12-021

trial court referred to in-chambers discussions with counsel concerning the victims' testimony,

restitution, and the merger of offenses at sentencing. It is at that juncture that the trial court

mentioned its "intention to preserve all these issue[s] * * * for appellate purposes." There is

absolutely no indication that the trial court's reference related to the issue of whether an all-

terrain vehicle is a motor vehicle.

       {¶ 28} However, even if the issue was preserved for appeal, appellant would not

prevail. The Fourth Appellate District has found that an all-terrain vehicle falls within the

definition of a motor vehicle: "Under the plain language of R.C. 4501.01(B), ATVs qualify as

motor vehicles." State v. Henry, 4th Dist. Gallia No. 10CA20, 2012-Ohio-371, ¶ 25. See also

State v. Lightner, 3d Dist. Hardin No. 6-08-11, 2009-Ohio-544, ¶ 28 ("ATVs, or all terrain

vehicles, are three or four wheeled vehicles that fall within the definition of a 'motor vehicle'

pursuant to R.C. 2913.01[F][F]"); and State v. Gray, 2d Dist. Montgomery No. 16474, 1998

Ohio App. LEXIS 1661, *1 (Feb. 27, 1998) ("The motor vehicle that Gray was operating was

an 'ATV,' or all-terrain vehicle. An ATV is a three or four wheel off-road vehicle that is

motorized, and is a motor vehicle for purposes of R.C. 4511.09[B]").

       {¶ 29} Additionally, the record contains no information from which we may conclude

that the trial court erred in determining that the all-terrain vehicle stolen by appellant was a

"motor vehicle." First, an all-terrain vehicle qualifies as a "motor vehicle" under the general

definition of R.C. 4501.01(B). The issue then becomes whether an all-terrain vehicle comes

within one of the statutory exceptions. The only information about the all-terrain vehicle

involved was that it was a "four-wheeler" and that appellant believed it cost between $500

and $1,000. Without iterating the statutory definitions for "utility vehicle," "under-speed

vehicle," and "mini-truck" set forth in R.C. 4501.01(VV), (XX) and (BBB), respectively, suffice

it to say that this limited information does not exclude the all-terrain vehicle as a "motor

vehicle" under one of the three aforementioned exceptions.
                                               -8-
                                                                      Fayette CA2016-12-020
                                                                              CA2016-12-021

       {¶ 30} Appellant's second assignment of error is overruled.

       {¶ 31} Assignment of Error No. 3:

       {¶ 32} THE TRIAL COURT ERRED IN FINDING DEFENDANT-APPELLANT GUILTY

OF BURGLARY A FELONY OF THE SECOND DEGREE AS THE ELEMENTS STATED

FAILED TO SATISFY THE REQUIREMENTS FOR A FELONY TWO.

       {¶ 33} In Case No. 195, appellant pled guilty to one count of burglary in violation of

R.C. 2911.12(A)(1). Appellant argues he should have been convicted of burglary in violation

of R.C. 2911.12(B), a felony of the fourth degree, and not in violation of R.C. 2911.12(A)(1), a

felony of the second degree, because the prosecutor's recounting of the facts did not include

the element that a "person other than an accomplice of the offender [was] present."

       {¶ 34} Initially, we observe that appellant's reference to the record to support his claim

is only a partial recitation of the prosecutor's statement.       Before describing the facts

supporting the offense, the prosecutor first read the charge as set forth in the indictment,

which contained all necessary elements of R.C. 2911.12(A)(1), including the element that a

"person other than an accomplice of the offender [was] present."

       {¶ 35} Furthermore, appellant pled guilty to the charge under R.C. 2911.12(A)(1). As

discussed above, appellant's guilty plea is a waiver of any non-jurisdictional issue for

purposes of appeal. Bach, 2006-Ohio-501 at ¶ 5. A guilty plea is a complete admission of

guilt. Crim.R. 11(B)(1). By entering a guilty plea, appellant not only stated he did the acts

described in the indictment, but he also admitted guilt of the substantive crime. State v.

Pearce, 12th Dist. Clermont No. CA2013-01-001, 2013-Ohio-3484, ¶ 8. Thus, appellant's

guilty plea provided the necessary proof of the elements of the crime to support the

conviction. State v. Wofford, 12th Dist. Butler No. CA2014-10-210, 2015-Ohio-3708, ¶ 12.

       {¶ 36} Appellant's third assignment of error is overruled.

       {¶ 37} Assignment of Error No. 4:
                                              -9-
                                                                       Fayette CA2016-12-020
                                                                               CA2016-12-021

       {¶ 38} THE TRIAL COURT ERRED IN SENTENCING DEFENDANT-APPELLANT TO

CONSECUTIVE SENTENCES.

       {¶ 39} Appellant argues the trial court erred in imposing consecutive sentences

because the court failed to set forth the requisite consecutive sentencing findings in both the

sentencing hearing and the sentencing entry.

       {¶ 40} We review the imposed sentence under the standard of review set forth in R.C.

2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146 Ohio St. 3d 516,

2016-Ohio-1002, ¶ 1. Pursuant to that statute, an appellate court does not review the

sentencing court's decision for an abuse of discretion.           Id. at ¶ 10.     Rather, R.C.

2953.08(G)(2) compels an appellate court to modify or vacate a sentence only if the

appellate court finds by clear and convincing evidence that "the record does not support the

trial court's findings under relevant statutes or that the sentence is otherwise contrary to law."

Id. at ¶ 1.

       {¶ 41} Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Smith,

12th Dist. Clermont No. CA2014-07-054, 2015-Ohio-1093, ¶ 7. Specifically, the trial court

must find that (1) the consecutive sentence is necessary to protect the public from future

crime or to punish the offender, (2) consecutive sentences are not disproportionate to the

seriousness of the offender's conduct and to the danger the offender poses to the public, and

(3) one of the following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
                                              - 10 -
                                                                    Fayette CA2016-12-020
                                                                            CA2016-12-021

             unusual that no single prison term for any of the offenses
             committed as part of any of the courses of conduct adequately
             reflects the seriousness of the offender's conduct.

             (c) The offender's history of criminal conduct demonstrates that
             consecutive sentences are necessary to protect the public from
             future crime by the offender.

      {¶ 42} "In order to impose consecutive terms of imprisonment, a trial court is required

to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

incorporate its findings into its sentencing entry." State v. Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, ¶ 37. While the trial court is not required to give reasons explaining these

findings, it must be clear from the record that the court engaged in the required sentencing

analysis and made the requisite findings. Smith at ¶ 8. A consecutive sentence is contrary

to law where the trial court fails to make the consecutive sentencing findings as required by

R.C. 2929.14(C)(4). State v. Marshall, 12th Dist. Warren No. CA2013-05-042, 2013-Ohio-

5092, ¶ 8.

      {¶ 43} During the sentencing hearing, the trial court detailed appellant's extensive

criminal history, his long-term and apparently untreated drug addiction, and the multiple

offenses constituting the crime spree culminating in the two indictments. The trial court

specifically noted that the offenses were committed while appellant was on post-release

control, having been released from prison for less than a year. The record reflects that the

trial court made the requisite R.C. 2929.14(C)(4) findings during the sentencing hearing when

it imposed consecutive sentences for an aggregate 18-year prison sentence:

             I find that consecutive sentences are necessary to protect the
             public and to punish you. They are not disproportionate to each
             of these separate crimes. All of these crimes were committed
             while you were under post release control. And the harm was so
             great over this period of time that a single term or concurrent
             term does not adequately reflect the serious[ness] of your
             conduct and your criminal history shows consecutive terms are
             needed to protect the public.


                                            - 11 -
                                                                    Fayette CA2016-12-020
                                                                            CA2016-12-021

      {¶ 44} The trial court subsequently incorporated these findings in its sentencing entry

in Case No. 270 which ordered that the aggregate 13-year prison sentence in that case be

served consecutively to the five-year prison sentence imposed in Case No. 195:

                The Court finds that consecutive sentences are necessary and
                not disproportionate because two or more of the multiple
                offenses were committed as a single course of conduct and the
                harm was so great or unusual that a single term does not
                adequately reflect the seriousness of the conduct and the
                defendant's criminal history shows that consecutive terms are
                needed to protect the public and punish the offender and the
                defendant was on Post Release Control.

      {¶ 45} From the trial court's statements at the sentencing hearing and the language

used in the sentencing entry, we find that the trial court complied with the dictates of R.C.

2929.14(C)(4). The trial court therefore did not err by sentencing appellant to consecutive

prison terms.

      {¶ 46} Appellant's fourth assignment of error is overruled.

      {¶ 47} Judgment affirmed.


      S. POWELL, P.J., and PIPER, J., concur.




                                            - 12 -